Case 19-43595      Doc 2    Filed 06/06/19 Entered 06/06/19 16:10:38           Main Document
                           UNITED STATESPg   1 of 9
                                           BANKRUPTCY    COURT
                             EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re: Megan A. Gary                          )
                                              )             Case No.
                                              )             Chapter 13
SSN: XXX-XX-7050                              )             Hearing Date:
                                              )             Hearing Time:
Debtor(s)                                     )             Hearing Loc:
                                              )

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                   _X_ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $760.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 19-43595 Doc 2 Filed 06/06/19 Entered 06/06/19 16:10:38 Main Document
   (C) A total of $___________ through Pg   2 of 9
                                          ____________,   then $_______ per month for
       ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

  CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
                                                                  6 months



3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT




  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT              EST MONTHS REMAINING




                                                2
Case 19-43595 Doc 2 Filed 06/06/19 Entered 06/06/19 16:10:38 Main Document
  (C) Continuing Debt Payments (including    Pg 3 post-petition
                                                   of 9           mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.

  CREDITOR NAME                MONTHLY PAYMENT




  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:

  CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
                                                                          Debtor


  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:

  CREDITOR NAME                        TOTAL AMOUNT DUE              INTEREST RATE




 3.4     Attorney Fees. Pay Debtor's attorney $1,600.00 in equal monthly payments over 18
  months (no less than 18 months). Any additional fees allowed by the Court shall be paid
  pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5     Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:

  CREDITOR NAME        TOTAL AMOUNT DUE             CURE PERIOD            INTEREST RATE
                                                     48 months                 0.00%


  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 6.75% interest:

  CREDITOR              EST BALANCE DUE              REPAY PERIOD           TOTAL w/ INTEREST
  Chrysler Capital         $29,792.04                 60 months                $35,184.63




                                                3
Case 19-43595 Doc 2 Filed 06/06/19 Entered 06/06/19 16:10:38 Main Document
  (C) Secured claims subject to modification.  Pg 4 Pay
                                                     of 9 all other secured claims the fair market
  value of the collateral, as of the date the petition was filed, in equal monthly payments over
  the period set forth below with 6.75% interest and with any balance of the debt to be paid as
  non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be paid
  over the plan length.

  CREDITOR              BALANCE DUE        FMV        REPAY PERIOD           TOTAL w/ INTEREST


  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:

  CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD          INTEREST RATE




  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.


 3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
 additional Debtor's attorney's fees allowed by the Court.

 3.7     Pay sub-paragraphs concurrently:

   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:

  CREDITOR NAME         EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE



   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):

  CREDITOR              TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




                                                 4
Case 19-43595 Doc 2 Filed 06/06/19 Entered 06/06/19 16:10:38 Main Document
 3.8    Priority Claims. Pay priority claims   Pg 5allowed
                                                    of 9 under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

  CREDITOR NAME                         TOTAL AMOUNT DUE
  Missouri Dept. of Revenue                  $86.00
  Missouri Dept. of Revenue                 $1,076.28

  3.9      Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $55,860.40. Amount required to be paid to non-priority unsecured creditors as determined by
  §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
  to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
  guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
  unsecured creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s). (Choose one).
      □ Any deficiency shall be paid as non-priority unsecured debt.
        □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
        files an amended claim showing the secured and unsecured deficiency (if any) still owed
        after sale of the surrendered collateral.

  CREDITOR                    COLLATERAL


  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:

  CREDITOR                    CONTRACT/LEASE
  Acceptance Now                Contract
  National Rent-to-Own          Contract
  Progressive Leasing           Contract


 Part 4.          OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
 the plan shall not be binding on the creditor.

 4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
 payment to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

                                                  5
Case 19-43595       Doc 2    Filed 06/06/19     Entered 06/06/19 16:10:38        Main Document
                                               Pg 6 of 9
4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 6/6/2019          DEBTOR: /s/ Megan A. Gary


DATE:________           DEBTOR:__________________________


DATE: 6/6/2019         ATTORNEY: /s/ Jack J Adams
                                 Jack J Adams #37791MO #37791
                                 Attorney for Debtor(s)
                                                  6
Case 19-43595      Doc 2     Filed 06/06/19 Entered 06/06/19 16:10:38             Main Document
                                             Pg 7 of
                                     1 Mid Rivers    9 Dr., Suite 200
                                                   Mall
                                     St. Peters, MO 63376
                                     Ph: 636-397-4744 fax 636-397-3978
                                     Contact@thinkadamslaw.com

                               CERTIFICATION OF SERVICE

I.      I certify that a true and correct copy of the foregoing document was filed electronically
on June 6th, 2019 with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's
Electronic Mail Notice List.


II.     I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, address to those parties listed on the Court's Manual
Notice List and listed below on June 6th, 2019:


       Ad Astra Recovery
       7330 West 33rd Street North
       Suite 118
       Wichita, KS 67205

       Ad Astra Recovery
       7330 W 33rd St N Ste 118
       Wichita, KS 67205

       Capital One
       Attn: Bankruptcy
       Po Box 30285
       Salt Lake City, UT 84130

       Capital One
       Po Box 30281
       Salt Lake City, UT 84130

       Chrysler Capital
       PO Box 961275
       Fort Worth, TX 76161

       Convergent Outsourcing, Inc.
       Attn: Bankruptcy
       Po Box 9004
       Renton, WA 98057

       Convergent Outsourcing, Inc.
       800 Sw 39th St
       Renton, WA 98057


                                                  7
Case 19-43595 Doc 2 Filed 06/06/19 Entered 06/06/19 16:10:38   Main Document
      Credit One Bank             Pg 8 of 9
      Attn: Bankruptcy Department
      Po Box 98873
      Las Vegas, NV 89193

      Credit One Bank
      Po Box 98875
      Las Vegas, NV 89193

      FedLoan Servicing
      Attn: Bankruptcy
      Po Box 69184
      Harrisburg, PA 17106

      FedLoan Servicing
      Pob 60610
      Harrisburg, PA 17106

      Fingerhut
      Attn: Bankruptcy
      Po Box 1250
      Saint Cloud, MN 56395

      Fingerhut
      6250 Ridgewood Rd
      Saint Cloud, MN 56303

      I C System Inc
      Attn: Bankruptcy
      Po Box 64378
      St Paul, MN 55164

      I C System Inc
      Po Box 64378
      Saint Paul, MN 55164

      Midland Funding
      2365 Northside Dr Ste 300
      San Diego, CA 92108

      Midland Funding
      320 East Big Beaver
      Troy, MI 48083

      Synerprise Consulting Services, Inc
      Attn: Bankruptcy
      5651 Broadmoor St
      Mission, KS 66202



                                            8
Case 19-43595 Doc 2 Filed 06/06/19 Entered 06/06/19 16:10:38      Main Document
      Synerprise Consulting Services, Inc Pg 9 of 9
      5651 Broadmoor
      Mission, KS 66202

      Wells Fargo Dealer Services
      Attn: Bankruptcy
      Po Box 19657
      Irvine, CA 92623

      Wells Fargo Dealer Services
      Po Box 10709
      Raleigh, NC 27605

                                          /s/ Ryan J. Brown
                                          Ryan J. Brown, BK Paralegal




                                      9
